Memorandum bt the Court. The Legislature has provided that all proceedings involving the “ designation ” of any candidate pursuant to subdivision 1 of section 330 of the Election Law must have been instituted by the 8th of June preceding the primary election. *791(L. 1966, ch. 196, eff March 31, 1966.) The problem here involves the “ designation” of a candidate for nomination and under the general scheme of section 330 the stage had not been reached, in point of time and procedure, where it could be said that a “nomination” had been made, actually or purportedly, (i.e., “at a primary election, with or without balloting” under Election Law, § 314, subd. 23 [as amd. by L. 1966, eh. 106, eft March 31, 1966]) with the result that the “nomination” itself was being challenged, so as to render applicable the time limitations of subdivision 2 of section 330, rather than those of subdivision 1. The instant trouble was concerned entirely with the process of designating a candidate for nomination at the June 28 primary. Accordingly, subdivision 1 of section 330 is applicable and the proceeding not having been instituted until subsequent to June 8, the petition was not timely and Special Term was without jurisdiction. (See Matter of Hayes v. Lomenzo, 26 A D 2d 596, affd. 17 N Y 2d 933; Matter of Dow v. Lomenzo, 26 A D 2d 598, affd. 18 N Y 2d 612.) Order reversed, on the law and the facts, and petition dismissed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Staley, Jr., JJ., concur.